Opinion issued May
24, 2012.
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00873-CV
____________
 




CHARLIE JOHNSON, JR., Appellant
 
V.
 
MARY J. SELLS, Appellee
 
 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2008-43664
 










 

MEMORANDUM OPINION




Appellant,
Charlie Johnson, Jr., filed a notice of appeal on October 4, 2011.  In his notice, appellant states he is
“appealing the agreement of the 120 month probation with the community
supervision department” and requests the court “reconsider punishment of [his]
case.”
Based on
this language in his notice of appeal, it appears appellant may be attempting
to appeal from the post-judgment order of the trial court holding him in
contempt for failing to pay court-ordered child and medical support.  To the extent appellant attempts to appeal
from the order holding him in contempt, such an order is not reviewable by
appeal.  See Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985); Ex parte Cardwell, 416 S.W.2d 382, 384
(Tex. 1967); Wagner v. Warnasch, 295 S.W.2d 890, 893 (Tex. 1956); Hernandez v. Hernandez, 318 S.W.3d 464,
466 n.1 (Tex. App.—El Paso 2010, no pet.). 
To the
extent appellant attempts to appeal from the final judgment that was signed on
March 9, 2009, appellant’s notice of appeal, filed more than 18 months after
the judgment was signed, was not timely. 
See Tex. R. App. P.
26.1, 26.3.  Without
a timely filed notice of appeal, this Court lacks jurisdiction over the appeal.
See Tex.
R. App. P. 25.1.
Furthermore,
appellant has neither
established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (West
Supp. 2011), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted
in Tex. R. App. P. app. A § B(1)
(listing fees in court of appeals).  
After
being notified that this appeal was subject to dismissal both for want of
jurisdiction and for failure to pay the fees or establish indigence, appellant
did not respond.  See Tex. R.
App. P. 5; 25.1; 26.1; 42.3(a), (b).
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 42.3(a), (b);
43.2(f).  We dismiss any other pending motions
as moot.  
PER CURIAM
 
Panel consists of Justices Bland, Massengale, and Brown.